Citation Nr: 0838481	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from February 1977 to February 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the claim for service 
connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for sleep apnea.  
He asserts he was misdiagnosed during service with narcolepsy 
when he actually had sleep apnea.

A remand is required in order to afford the veteran a VA 
examination.  A VA examination or opinion is necessary if the 
evidence of record: (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 C.F.R. § 3.159 (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability 
may be associated with military service include credible 
evidence of continuity and symptomatology, such as pain or 
other symptoms capable of lay observation.  McLendon, supra, 
at 83.  

The veteran is currently service connected for narcolepsy 
that was diagnosed during service, and he is currently being 
treated for both narcolepsy and sleep apnea.  The veteran 
asserts he was informed by a private doctor that he was 
misdiagnosed with narcolepsy during service.  There is no 
evidence of record to support this assertion; however, the 
Board notes that narcolepsy and sleep apnea have similar 
symptoms.  Service medical records contain numerous 
complaints of excessive sleeping during the day and 
headaches, starting in December 1977.  A provisional 
diagnosis of a sleep disorder was given in January 1978, and 
later a diagnosis of narcolepsy, sleep paralysis, hypnagogic 
and hypnapompic hallucinations was given.  The veteran was 
started on Ritalin, and an electroencephalogram (EEG) was 
ordered.  The EEG was normal and the veteran continued to 
have sleeping problems throughout service until May 1979.  
There is no evidence of record that any sleep studies were 
conducted during service.

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disability may be 
associated with in-service problems, a remand is necessary 
for further medical assessment with a nexus opinion.  See 38 
U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
for the purpose of determining the 
etiology and date of onset of the claimed 
sleep apnea.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's sleep apnea had its 
onset during service, or is in any other 
way causally related to his active 
service.  

The examiner is also requested to 
indicate whether it is at least as likely 
as not that the veteran's current sleep 
apnea was misdiagnosed as narcolepsy 
during service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. 

2.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




